DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

Status
As indicated previously, applicant’s election without traverse of Group I, claims 1-16 and 24 in the reply filed on 4 May 2020 was acknowledged.  Claims 17-23, and 25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a heating blanket, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 May 2020.
This office action is in response to Applicant’s Amendments and Arguments,  filed 3 November 2020.  As directed by applicant, Claims 1 and 10 are amended.  No claims are added or cancelled.   Thus, claims 1-16 and 24 are being examined on their merits.  Claims 1-25 are pending in this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Examiner’s note: Strikethrough indicates that the reference does not disclose or teach that limitation.]
Claim 1-7, 9-14, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040).
Regarding claim 1, Terrell discloses a heating blanket comprising, a first fabric having a heat reflecting metallic layer (Fig. 2, Abstract, vaporized aluminum metallized layer 16; ¶0002, “metalized material to provide the added benefit of infrared heat reflecting capabilities to better prevent heat loss from a person”); Terrell, layer 18, polypropylene ¶11, Applicant’s Specification disclosed polypropylene as an insulative fabric) . 
However, Terrell does not disclose “an electrically resistive heating element coupled to said first fabric and that the second electrically insulative second fabric “covers said electrically resistive heating element” and positioned oppositely from said first fabric with respect to said electrically resistive heating element..”  Terrell does teach an effort to keep the user warm with better fabrics (Terrell, Abstract, ¶¶0002, 0003).  
Augustine teaches that it is conventional to have, in a heating blanket, “electrically resistive heating elements (Augustine, 10) coupled to said first fabric (Augustine, element 212, Fig. 2B annotated below, ¶0041 “heat spreading layer”; ¶¶0030 and 0031, demonstrates the resistive nature of the heating element 10-“a ribbon of cloth that has been coated with a conductive metal” … “[a] resistance of such a conductive fabric may be tailored…[r]esistances over surface areas of conductive fabrics such these may vary”) and  “covering said electrically resistive heating element and positioned oppositely from said first fabric with respect to said electrically resistive heating element.” (Augustine fig. 2B layer 20 are outer insulative layers). 
The advantage, of course, would be to affect better heating, with a heating element rather than just an insulative blanket, and putting such heating elements in blankets, and even with metalized blankets, keeping them soft but functional.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell with Augustine, to add the heating elements to a fabric in an effort to keep a user warm and generate heat in a blanket already made for insulation, 
	Regarding the placement of the heating elements, Augustine further teaches the second insulative fabric (Augustine, 210) “covering said electrically resistive heating element (10) and positioned oppositely from the first fabric (212)(Augustine, fig. 2B and ¶0038),  and further, it is conventional to place heating elements immediately below the outer layer, as taught in Blair (Blair, ¶0074, “located beneath the cover sheet”).  The advantage is that this provides the most direct intense heating for the user, while still protecting them from shock with an electrically insulative layer (as a note, other configurations are possible, including putting the heating elements under a further layer of insulation, depending on the desired use of the heating blanket, Blair, ¶0074, ”Alternatively, heaters or heating elements may be located relative below [a] foam layer”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine with the teaching of Blair to use the configuration of Augustine, to have the heating elements covered by an insulative layer, even one next to the user, in order that the most direct heat is directed at the user while still protecting them from electric shock.
 
[AltContent: textbox ([img-media_image1.png])]





 










Regarding claim 2, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, and further teach a heating blanket comprising an electrically insulative third fabric (Terrell, 17) positioned between said electrically resistive heating element and said first fabric (it is noted that while the fabric is present in Terrell, the layers are also present in Augustine, fig. 2B, above, layer 210, separating the heat spreader from the heating element 10). 
Regarding claim 3, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, and further teach a heating blanket wherein said first fabric also includes a first thermoplastic layer (17, Abstract, thermoplastic) overlaying a first surface of said metallic layer (16, Abstract, metalized layer), and a second thermoplastic layer (15, , Abstract, thermoplastic) overlaying a second surface of said (Terrell, element 16; it is noted that while the fabric is present in Terrell, the layers are also present in Augustine, fig. 2B, above, layer 210, separating the heat spreader from the heating element 10 and layer 20 on the other side of the heat spreader layer).
Regarding claim 4, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, but does not further teach, in the current combination, a heating blanket wherein said heating elements are electrically conductive ink heating elements.  However, Augustine does teach that the heating elements could, in fact, be conductive ink elements ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”  It is well known in the art to substitute such heating elements advantages in space or weight or flexibility.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to incorporate another teaching of Augustine into Terrell in view of Augustine and Blair, to substitute conductive ink for the heating element, in order to take advantage of space or weight or flexibility advantages of an ink over other, for instance, other conductive metal elements.
Regarding claim 5, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, and further teach a heating blanket wherein said (Terrell, abstract, element 18, spunbond thermoplastic material ¶11).  
Regarding claim 6, Terrell in view of Augustine teaches all the limitations of claim 2, as above, but do not further teach a heating blanket wherein said electrically insulative third fabric is a spunbond material.-14-  However, Terrell does teach that the second fabric, outermost layer, is spunbond, to give the blanket a fluffier feel, to help provide a metallized layer soft to the touch (Terrell, ¶0004, abstract, element 18, spunbond thermoplastic material ¶11) and Terrell also teaches that  5-others of its layers are thermoplastic (Terrell, Abstract also layers 15 and 17 are thermoplastic).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have more spunbond thermoplastic layers in the metalized blanket, in order to create a heating blanket softer to the touch, seeing how this one especially has more potentially harder elements (i.e. heating elements) and having spunbond soft thermoplastic material is already being well used Terrell, so applying this teaching, to other layers, to make the whole fabric softer would be obvious.

Regarding claim 7, Terrell in view of Augustine and Blair teaches all the limitations of claim 6, as above, and further teach a heating blanket wherein said electrically insulative second fabric is a spunbond material (Terrell, abstract, element 18, spunbond material).  

Regarding claim 9, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, but do not further comprise, in this combination, a (Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine and Blair with Augustine, to add a controller to the heating elements already combined with Terrell, so as to, in a conventional way, control the heat and feedback to a user so as to heat up a user comfortably.

Regarding claim 10, Terrell discloses a heating blanket comprising, a heat reflecting metalized fabric (Terrell, Fig. 2, Abstract, “vaporized aluminum material (metalized layer)” 16; ¶0002, “metalized material to provide the added benefit of infrared heat reflecting capabilities to better prevent heat loss from a person”) having an outwardly facing thermoplastic layer (15, Abstract, thermoplastic) covering a metal layer; .   However, Terrell does not disclose “ a conductive ink electrically resistive heating element coupled to said metalized fabric” nor that a first electrically insulative heat diffusing fabric is “covering said conductive ink electrically resistive heating with respect to the position of said conductive ink electrically resistive heating element.” 
Regarding a conductive ink electrically resistive heating element coupled to said metalized fabric,  Augustine teaches that it is conventional to have, in a heating blanket, “electrically resistive heating elements (Augustine, 10) coupled to said first fabric (Augustine, element 212, Fig. 2B annotated below, ¶0041 “heat spreading layer”; ¶0028, the heating elements can be substituted for “metalized ink”; ¶¶0030 and 0031, demonstrates the resistive nature of the heating element 10-“a ribbon of cloth that has been coated with a conductive metal” … “[a] resistance of such a conductive fabric may be tailored…[r]esistances over surface areas of conductive fabrics such these may vary”; layer 20 are outer insulative layers “covering said electrically resistive heating element and positioned oppositely from said first fabric”).  The advantage, of course, would be to affect better heating, with a heating element rather than just an insulative blanket, and putting such heating elements in blankets, and even with metalized blankets, keeping them soft but functional.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell with Augustine, to add the heating elements to a fabric of in an effort to keep a user warm and generate heat in a blanket already made for insulation, Terrell already having the layers of conductive and/or nonconductive fabric to affect effective heating. 
Regarding the placement of the heating elements, Augustine further teaches the second insulative fabric (Augustine, 210) “covering said electrically resistive heating element (10) and positioned oppositely from the metallized fabric with respect to the position of said conductive ink electrically resistive heating element (Augustine, layer 212, fig. 2B and ¶0038),  and further, it is conventional to place heating elements immediately below the outer layer, as taught in Blair (Blair, ¶0074, “located beneath the cover sheet”).  The advantage is that this provides the most direct intense heating for the user, while still protecting them from shock with an electrically insulative layer (as a note, other configurations are possible, including putting the heating elements under a further layer of insulation, depending on the desired use of the heating blanket, Blair, ¶0074, ”Alternatively, heaters or heating elements may be located relative below [a] foam layer”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell in view of Augustine with the teaching of Blair, to use the configuration of Augustine, to have the heating elements covered by an insulative layer, even one next to the user, in order that the most direct heat is directed at the user while still protecting them from electric shock 

Regarding claim 11, Terrell in view of Augustine and Blair teaches all the limitations of claim 9, as above, and further teaches a heating blanket a comprising a second electrically insulative heat diffusing fabric (Terrell, 17, polyethylene ¶0004), Applicant’s Specification disclosed polyethylene as an insulative fabric) positioned between said conductive ink electrically resistive heating element and said metalized fabric (it is noted that while the fabric is present in Terrell, the layers are also present in Augustine, fig. 2B, above, layer 210, separating the heat spreader from the heating element 10). 

(Terrell, abstract, element 18, spunbond thermoplastic material ¶11). 5-   

Regarding claim 13, Terrell in view of Augustine and Blair teaches all the limitations of claim 11, as above, but does not further teach a heating blanket wherein said second electrically insulative heat diffusing fabric is a spunbond material.  However, Terrell does teach that the first thermoplastic layer is spunbond, to give the blanket a fluffier feel, to help provide a metallized layer soft to the touch (Terrell, ¶0004, abstract, element 18, spunbond thermoplastic material ¶11), and Terrell further teaches that it has other layers that are thermoplastic (Terrell, Abstract, also layers 15 and 17 are thermoplastic). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have more spunbond thermoplastic layers in the metalized blanket, in order to create a heating blanket softer to the touch, seeing how this one especially has more potentially harder elements (i.e. heating elements) and having spunbond soft thermoplastic material is already being well used Terrell, so applying this teaching, to other layers, to make the whole fabric softer would be obvious. 5-

Regarding claim 14, Terrell in view of Augustine and Blair teaches all the limitations of claim 13 as above wherein said first electrically insulative heat diffusing fabric is a spunbond material (Terrell, abstract, element 18, spunbond thermoplastic material ¶11). 5- 
(Augustine, console 333, ¶0046).  The advantage of the console/controller is for controlling power to the heating elements, and for using the sensors to modulate the heat in a conventional way, so as to heat the user comfortably.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Terrell with Augustine, to add a controller to the heating elements already combined with Terrell, so as to, in a conventional way, control the heat and feedback to a user so as to heat up a user comfortably.
Regarding claim 24, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, but does not further teach, in the current combination, wherein said electrically resistive heating element is a carbon fiber material.  However, Augustine does teach wherein said electrically resistive heating element is a carbon fiber material (Augustine, ¶0028, some examples of conductive fabrics which may be employed… include, without limitation, carbon fiber, etc.)     It is well known in the art to substitute such heating elements due to advantages in space or weight, among other advantages.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to incorporate another teaching of Augustine into Terrell in view of Augustine and Blair, to substitute carbon fiber for the heating element, in order to take advantage of space or weight or flexibility advantages of carbon fiber, a well-known conductive element, over other, for instance, conductive metal elements.


Claim 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040) and further in view of Zainzinger (U.S. Patent Application Publication 2013/ 0020304)

Regarding claim 8, Terrell in view of Augustine and Blair teaches all the limitations of claim 1, as above, but do not further teach a heating blanket wherein said electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips.   However, Augustine does teach that the heating elements could, in fact, be conductive ink elements, and “elements” and “ink” may be substituted for each other, as is well known in the art ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”).  Furthermore, It is also well-known in heating blankets and fabric, as Zainzinger teaches, 26 – Fig. 3, to have “electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive Zainzinger, ¶0055, “electrical connections may be made between the electrically conductive pathways by printing onto them with electrically conductive ink”)  in order to have good connections but to keep the fabric as flexible as possible.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell in view of Augustine and Blair with Zainzinger to have conductive ink as electrical connections between heating elements, in order to in order to have good connections of heating elements but also to keep the fabric as flexible as possible and to use a well-known substitution for flexible heating elements to do it.
Regarding claim 15, Terrell in view of Augustine and Blair teaches all the limitations of claim 10, as above, but does not further teach a heating blanket wherein said conductive ink electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically coupled together through electrically conductive ink strips.  However, Augustine does teach that the heating elements could, in fact, be conductive ink elements, and “elements” and “ink” may be substituted for each other, as is well known in the art ( Augustine, ¶0028, “heating element 10 comprises a conductive fabric or a fabric incorporating closely spaced conductive elements … Some examples of conductive fabrics which may be employed by embodiments of the present invention include, without limitation, carbon fiber fabrics, fabrics made from carbonized fibers, woven or non-woven non-conductive substrates coated with a conductive material, for example, polypyrrole, carbonized ink, or metalized ink.”).  Furthermore, It is also well-known in heating blankets and fabric, as Zainzinger teaches, 26 – Fig. 3, to have “electrically resistive heating element comprises a plurality of electrically resistive heating elements which are electrically Zainzinger, ¶0055, “electrical connections may be made between the electrically conductive pathways by printing onto them with electrically conductive ink”)  in order to have good connections but to keep the fabric as flexible as possible.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Terrell in view of Augustine and Blair with Zainzinger to have conductive ink as electrical connections between heating elements, in order to in order to have good connections of heating elements but also to keep the fabric as flexible as possible and to use a well-known substitution for flexible heating elements to do it.
Response to Arguments
	The §112 rejections have been remedied and these rejections are withdrawn.
Applicant's arguments filed 3 November 2020 have been fully considered but they are not persuasive.
Applicant argues that it is only through hindsight that Terrell would be combined with Augustine and Blair (Remarks, p. 6).  Applicant argues that the purpose of Terrell is to reflect back the body’s own heart, while Augustine and Blair use the electric resistors to produce their own heat (p. 7).  However, in response to applicant's argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the idea of insulating blankets is well known, and more effective, would be obvious.  
It is also noted that while the layers of Terrell reflect precisely the layers of the instant application (as they are by the same inventors) Augustine and Blair indicate that the placement of the heating element between the layers, and which layer comes next and how many insulative layers there are, for instance, is variable, and would all be within the knowledge of one having ordinary skill in the art.  Thus, the argument that the references teach away is also not persuasive.  As well, applicant argues that the references teach away from the combination because the combination, as applicant contemplates, would not work to heat the person (Remarks, p. 7).  This is merely a speculative observation, that solely relies on the Applicant’s conjecture.  Applicant’s arguments cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) and MPEP 2145.

, and, 

Furthermore, Applicant’s argument of teaching is unpersuasive.   Teaching away requires something in the prior art to discredit the combination.  See MPEP 2143.01.  As to the references not being combinable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
No further independent arguments are made.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PT0-892
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715